Title: To James Madison from William Jarvis, 23 May 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 23d. May 1803.
					
					By the Brig Samuel Capn. Job West via Baltimore I had the honor to address you on the 11th. inst. inclosing a copy of my Letter to the Minister for an entire copy of the Papers relative to the Aurora and Four Sisters and a letter from Mr. OBrien.
					In a conversation I recently had with a Portugueze Gentleman concerning to the Brazils; he observ’d that a considerable extent of territory on the River Laplate which had been a subject of much contention between the Governments of Spain and Portugal, was terminated by the Court of Madrid insisting upon it’s being made neutral Ground: in expectation as it is supposed that it would prevent the Portugueze smuggling Goods into their possessions.  Circumstanced as we are relative to Louisianna, this information at a juncture when the prime Minister of England has declared in the House of Commons he expected the British Ambassador was on his way from Paris led to some reflections which if practicable, I have no doubt have occurred to the President or yourself.  But viewing the settlement of the French in Louisianna as one of the most unfortunate events that could take place for our Country, I grasp with eagerness at every circumstance & cherish every Idea that affords but the Shadow of a preventative to the evil, which with my not having any thing else to communicate will I hope be my excuse for making it the Subject of this Letter.  Probably some of the most strong objections that can be urged against the Settlement are the opportunities it would give the French to insinuate themselves into the will of our Indians, and of making use of them when it might suit their convenience or Interest as an instrument to disturb and harrass our frontier settlements.  It would likewise afford them a fine opportunity to intrigue with the Inhabitants of the Western States and by their jealousy of their maritime brethren occasion discord in our Country & probably bring on a premature dissolution of the Union: especially if france should offer any considerable advantages of trade as the price of Secession and a close connection with her.  To say they would be guilty of such insidious conduct is probably doing them injustice: however, let my Sentiments of them be ever so favorable I should think our Country  more secure if they had not the opportunity.  But should my fears in this respect prove unfounded, I imagine in an agricultural & commercial point of view a settlement would be highly injurious; The province enjoying all the variety of Climate & much better Soil than the Eastern part of the U States, would raise all the variety of productions of our Country at a much cheaper rate, with which they would supply the demand of the French Colonies & the Mother Country to our total exclusion: particularly with Meals of all kinds, Lumber & live Stock for the former, and the latter with Wheat Rice, Cotton and Tobacco; & at no very remote period, if Justice is done to the Power Resources and Population of France, in all probability will rival us in the other Markets of Europe.  Their population even at present I should suppose would allow them to spare a very considerable Colony, beside the Settlers that their influence in Italy, Switzerland & Germany would enable them to draw from thence.  Thousands of them no doubt would immediately embrace the occasion to fly from the misery of their native Country upon the smallest encouragement being given them by the French Government.  If however a War takes place the expedition and Settlement must be given up during its continuance, which with the expence that attended the preparations for this expedition, the disappointment at not carrying it into immediate execution, the uncertainty of the time when they shall be able to, the affairs of importance which must necessarily engage their attention in Europe, the probable conquest of the Colonies they already possess cooling the ardor of the Government for the Settlement, and, as they will not as in the last War be able to maintain their Armies at the expence of their Enemies by the "review of the Situation of the Republic," it appearing the Land and all the advantages of an unembarassed Commerce is taxed as highly as it will bear, and the probability is, that the external revenues will be nearly distroyed by the blockade of their Ports and the Capture of their Merchantmen, which must leave a terrible deficiency in their revenues, a great want of Money must be the consequence, which with the causes before assigned I shall suppose would induce the Government to relinquish the possession of that Province, if a handsome Sum was paid them & the honor of the Nation preserved.  The latter might be accomplished by proposing the whole of that part of Louisianna west of the Mississipi for neutral Ground, to which the contracting parties should relinquish all the rights they have (an arrangement probably much less humiliating to the French national pride than the  a complete cession to another Nation) and the Eastern only ceded to the United States.  As this measure of  would be highly agreeable to the Spaniards; it puts a barrier between us and their mine Countries, and would take out of their Neighbourhood a nation whom they no doubt dread; although they may not apprehend as much danger from them as from the United States,  & be induced to relinquish to us the Floridas: Great Britain would also derive considerable Security to her West India, Colonies and trade from such an arrangement which would no doubt make that Government enter with alacrity into a guarantee with the contracting parties for the unlocated neutrality of the Western Louisianna.  We might in consideration of the Sum we paid reserve the right of Settlement for as many natives as are within the limits of the United States who would consent to remove thence.  If there are not many already in that Territory it is possible that many of our Tribes might be induced to leave the Graves of their forefathers to go there, when they were made to understand, that themselves and their hunting grounds were to remain unmolested by their white neighbours.  If they could by any means be persuaded to receive those Lands in exchange for what they are in possession of within the United States, the Sums we should save in extinguishing their title would reimburse part what we should be obliged to give to France; and the residue of the advance probably would be much more than saved in 20 or 30 Years by the fortifications we should be obliged to build and the army employ to secure our Frontier from the inroads of the French in times of hostility, in case they take possession.  Could an object so desirable be accomplished for ten or even twenty Million Dollars I should suppose it was a Sum of little consideration compared with the Security, prosperity and happiness  that would result from such an arrangement.
					An express to this Government arrived this  night from Paris who left there the 11th. and brings information that the negotiation has terminated unsuccesfully & that Lord Whitworth was to set out for London a few hours after he left there.  A report circulated on ’change that the Spanish Men of War with 22 Million Dollars have safely arrived in  but I cannot trace the news to any unexceptionable Source.  With the highest consideration & respect I have the honor to be Sir Your most obedient humble Servant
					
						William Jarvis
					
					
						24th May
						P.S.  A Danish Vessel which has just arrived from the North reports that on the 15th. he spoke a French Packet boat in the Streights of Dover that informed him they were going to Dover for Genl. Andreossi, & on the 19th. he spoke 2 seventy four’s & three frigates who said they were destined to join the Fleet off Brest for the blockade of that Port & that War was declared the 13th Inst; but as We had a London Morning Paper of the 13th by the last Packet the latter part of his information is doubtful.
					
					
						W J.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
